Citation Nr: 1034416	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-24 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post operative right knee disability prior to August 29, 
2005.

2.  Entitlement to an evaluation in excess of 30 percent for 
status post operative right knee disability on or after October 
1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to January 
1986.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from January 2005 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  The January 2005 
rating decision denied a claim for an increased evaluation for 
the Veteran's status post operative right knee disability, and 
the September 2005 rating decision assigned a 100 percent 
disability evaluation effective from August 29, 2005, and a 30 
percent disability evaluation effective from October 1, 2006.  
The Veteran appealed those decisions to BVA, and the case was 
referred to the Board for appellate review.  

A hearing was held on August 1, 2008, by means of video 
conferencing equipment with the appellant in Huntington, West 
Virginia, before Mark D. Hindin, a Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and 
who is among the panel of judges rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

In October 2008, the Board noted that the RO had not issued a 
statement of the case (SOC) for the claim of entitlement to an 
increased evaluation for the Veteran's service-connected right 
knee disability and remanded the issue for corrective action.  
See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2009); see also Manlincon 
v. West, 12 Vet. App. 238 (1999).  The issue of entitlement to an 
earlier effective date prior to August 29, 2005, for the 
assignment of a 100 percent disability evaluation for a total 
right knee replacement was also remanded as an inextricably 
intertwined issue.  Following that remand, the RO did issue a 
SOC, and the Veteran subsequently submitted a timely substantive 
appeal.  

Another hearing was held on June 29, 2010, in Huntington, West 
Virginia, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is also among 
the panel of judges rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

The Board notes that during the June 2010 hearing the parties 
agreed that the issues should be recharacterized as entitlement 
to an evaluation in excess of 20 percent prior to August 29, 
2005, and in excess of 30 percent on or after October 1, 2006.  
They did not include the issue of entitlement to an earlier 
effective date prior to August 29, 2005, for the assignment of a 
100 percent disability evaluation for the Veteran's total right 
knee replacement.  Accordingly, the issues have been 
recharacterized, as agreed to by the Veteran, her representative, 
and the Board, and no further consideration is required for the 
issue of entitlement to an earlier effective date.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND


Reasons for Remand:  To obtain additional treatment records and 
to afford the Veteran another VA examination.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009). 

In this case, it appears that there may be additional treatment 
records that have not been associated with the claims file.  In 
this regard, the Veteran testified at her June 2010 hearing 
before the Board that she had received treatment for her service-
connected right knee disability in February 2010.  It was 
specifically noted that VA medical records dated from August 2009 
to June 2010 would be obtained and associated with the claims 
file and that the Veteran would submit a waiver of the RO's 
initial consideration of that evidence.  However, the claims file 
does not contain any VA treatment records dated after August 2009 
or a waiver.  It is also unclear as to whether an attempt was 
made to obtain such records.  The Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO should 
attempt to obtain and associate with the claims file any and all 
treatment records pertaining to the Veteran's service-connected 
right knee disability.

In addition, the Board notes that the Veteran was afforded VA 
examinations in November 2004 and October 2009 in connection with 
her claim for an increased evaluation.  However, the October 2009 
VA examiner specifically noted that the claims file was not 
available for review.  Applicable regulations state that it is 
essential that, both in the examination and evaluation, each 
disability be viewed in relation to its history. See 38 C.F.R. § 
4.1.  In this regard, medical examinations generally should 
"take into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one." Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination 
which takes into account the records of prior medical treatment 
so that the disability evaluation will be a fully informed one. 
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 
C.F.R. § 3.326 (2002); VAOPGCPREC 20-95 (July 14, 1995) (a VA 
examiner must review a claimant's prior medical records when such 
a review is necessary to ensure a fully informed examination or 
to provide an adequate basis for the examiner's findings and 
conclusions). 

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Therefore, as this case is already being remanded to obtain 
additional treatment records, the Board finds that the Veteran 
should be afforded an additional VA examination for the purpose 
of ascertaining the current severity and manifestations of her 
service-connected right knee disability.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1. The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for her right knee disorder. After 
acquiring this information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records with the 
claims file.  A specific request should be 
made for VA medical records dated from 
August 2009 to the present.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of her service-connected 
status post operative right knee disability.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file.

The examiner should comment on the severity 
of the Veteran's service-connected right 
knee disorder and report all signs and 
symptoms necessary for rating the 
disability, including the range of motion in 
degrees.  The examiner should comment on 
whether the Veteran has prosthetic 
replacement of the knee joint with chronic 
residuals consisting of severe painful 
motion or weakness in the affected 
extremity.  He or she should also indicate 
whether the Veteran has intermediate degrees 
of residual weakness, pain, or limitation of 
motion and whether there is any ankylosis, 
loss of extension, or malunion or nonunion 
of the tibia and fibula.   

The presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should any 
additional disability due to these factors. 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file, must be 
made available to the examiner for review.

3.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs. 

4.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and her representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999). 
N o action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________                           
__________________________
  KATHLEEN K. GALLAGHER			    MARK D. HINDIN
         Veterans Law Judge,			   Veterans Law Judge,
     Board of Veterans' Appeals			Board of Veterans' 
Appeals




____________________________
ROBERT E. SULLIVAN
	                                                  Veterans Law 
Judge, 
	                                                Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

